ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Rudy Kratz Reg. No. 43,729 on 03/28/2022.
Applicant has authorized the cancellation of claims 11, 13, and 14, as the subject matter was included into claim 1 (see below) as well as the amendments to claims 7, 8, 12, 15, 17, and 20. 		
The applications claims 1, 7-8, 11-15, 17, and 20 have been amended as follows: 
1.	(Currently amended)  A nozzle comprising:
	a nozzle body defining an inlet and an outlet, the inlet configured to received fluid from a source and the outlet configured to deliver fluid out of the nozzle body;
	a central hub in the nozzle body comprising at least one flow channel through, at least, a portion of the nozzle body; and
a pattern template in the nozzle body defining a pattern of coverage for distribution of fluid from the nozzle body, the pattern template comprising a first body and a second body configured to engage one another to define the pattern of coverage;
a rotatable nozzle collar configured for adjusting flow through the nozzle, the nozzle collar comprising a top portion with an external surface accessible for rotation by a user to adjust the flow;
wherein the nozzle body includes a grit vent disposed radially outwardly from the central hub, the grit vent configured to divert debris away from the nozzle body;
wherein the second body comprises:
an inner wall disposed about the central hub and configured to limit debris from flowing into the central hub;
an outer wall defining the grit vent therethrough; and
	a floor connecting the inner wall and the outer wall, a portion of the grit vent being disposed along the floor;
a grit path defined, at least in part, by the floor, the inner wall, and the outer wall cooperating to direct debris away from the inner wall and through the grit vent;
such that the grit vent is disposed relative to the floor so that grit is flushed from the floor during irrigation;
wherein the second body further comprises a second outer wall defining a window therethrough, the window in fluid communication with the grit vent and configured to provide access to the external surface of the nozzle collar for rotation by the user;
wherein the window defines an opening that is a first predetermined height and the external surface of the nozzle collar defines a distance from top to bottom of the external surface of the nozzle collar that is a second predetermined height, the first predetermined height being greater than the second predetermined height and defining a height of the grit vent.
7.	(Currently amended)  The nozzle of claim [[5]] 1, wherein the inner wall is a predetermined height, the predetermined height selected so that the inner wall does not engage the deflector.
8.	(Currently amended)  The nozzle of claim [[5]] 1, wherein the inner wall is annular in cross-section. 
11.	(Canceled)
12.	(Currently amended)  The nozzle of claim [[11]] 1, wherein the rotatable nozzle collar further comprises:
a bore extending axially through the nozzle collar; and
an internal engagement surface configured for engagement with a throttle control member for axial movement of the throttle control member in the bore of the nozzle collar.
13-14.	(Canceled)  
15.	(Currently amended)  The nozzle of claim [[14]] 1, wherein the nozzle collar is disposed entirely upstream of the grit vent.
17.	(Currently amended) The nozzle of claim [[13]] 1, wherein the outer and the second outer walls are part of a single, unitary wall. 
20.	(Currently amended)  A nozzle comprising:
	a nozzle body defining an inlet and a fluid outlet, the inlet configured to received fluid from a source and the fluid outlet configured to deliver fluid out of the nozzle body;
a grit vent in the nozzle body configured to divert debris away from the nozzle body;
an access window configured to allow access to a nozzle control to adjust water discharge from the fluid outlet, the access window also configured to define a debris outlet for the grit vent;
a first wall in the nozzle body disposed about a central hub and configured to limit debris from flowing into the central hub;
a second wall in the nozzle body defining the grit vent therethrough;
	a floor connecting the first wall and the second wall; and
a grit path defined, at least in part, by the floor, the first wall, and the second wall cooperating to direct debris away from the first wall and through the grit vent and the access window;
wherein the access window has a first predetermined axial height and the nozzle control has a second predetermined axial height, the first predetermined axial height being greater than the second predetermined axial height and a difference between the first predetermined axial height and the second predetermined axial height defining a third predetermined axial height of the debris outlet.

Allowable subject matter
Claims 1-2, 4, 6-9, 12, and 15-20 are allowed. Claims 3, 5, 10-11, and 13-14 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 1, the prior art fails to disclose wherein the second body further comprises a second outer wall defining a window therethrough, the window in fluid communication with the grit vent and configured to provide access to the external surface of the nozzle collar for rotation by the user; wherein the window defines an opening that is a first predetermined height and the external surface of the nozzle collar defines a distance from top to bottom of the external surface of the nozzle collar that is a second predetermined height, the first predetermined height being greater than the second predetermined height and defining a height of the grit vent. With respect to claim 20, the prior art fails to disclose wherein the access window has a first predetermined axial height and the nozzle control has a second predetermined axial height, the first predetermined axial height being greater than the second predetermined axial height and a difference between the first predetermined axial height and the second predetermined axial height defining a third predetermined axial height of the debris outlet.
Claims 22-29, 31, 34-35, and 38-40, and 42 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752